MEMORANDUM *
1. The informant’s tip provided reasonable suspicion for the probation search conducted in this case. See United States v. Knights, 534 U.S. 112, 122, 122 S.Ct. 587, 151 L.Ed.2d 497 (2001); Moreno v. Baca, 400 F.3d 1152, 1163 (9th Cir.2005).
2. There was no violation of the separation of powers doctrine when the probation officer/investigator accompanied police officers on a probation search. See United States v. Gordon, 540 F.2d 452, 453 (9th Cir.1976).
3. The statements that Michael George DeHamm made in response to the probation officer’s questions were voluntary. Thus, the subsequent statements he made after waiving his Miranda rights were admissible. See United States v. Polanco, 93 F.3d 555, 561 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.